Citation Nr: 0938607	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for 
impingement syndrome of the left shoulder with traumatic 
arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In February 2009, the Veteran testified that his service-
connected left shoulder disability had increased in severity 
since he was last examined by VA in December 2006.  

As the Veteran is competent to describe an increase in 
symptoms, a VA examination is needed to determine the current 
level of severity.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the current level of impairment 
of the service-connected impingement 
syndrome of the left shoulder with 
traumatic arthritis.  

The examiner is asked to describe the 
range of motion of the left shoulder in 
degrees of flexion and abduction and any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion) as 
well as weakness, excess fatigability, 
incoordination, or pain on movement.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  

The examiner should also address whether 
there is additional loss of motion 
associated with flare-ups.
    
The claims folder should be made available 
to the examiner for review. 
    
2. After the above development is 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




